UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MALCOLM MADISON,
                           Plaintiff,
                    -against-                                       1:19-CV-3401 (CM)
NEW YORK STATE DEPARTMENT OF                                     ORDER OF DISMISSAL
CORRECTIONS; NEW YORK STATE
DIVISION OF PAROLE,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction. 1 He sues the New York State Department of Corrections and the New York State

Division of Parole, and seeks damages. He alleges that the defendants violated his “civil rights

and [his] constitutional rights.” (ECF 2, p. 2.) The Court construes Plaintiff’s complaint as

asserting claims of constitutional violations under 42 U.S.C. § 1983 and claims under state law.

By order dated September 25, 2019, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis. For the reasons set forth below, the Court

dismisses this action.

                                    STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also


       1
         Plaintiff filed his complaint while being treated at either the Kirby Forensic Psychiatric
Center or the Manhattan Psychiatric Center.
dismiss a complaint, or portion thereof, when the Court lacks subject matter jurisdiction. See

Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any of these grounds, the Court is

obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009),

and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted

emphasis in original).

                                         BACKGROUND

       Plaintiff alleges that while he was incarcerated in the Downstate, Attica, and Mid-State

Correctional Facilities, he “was . . . targeted and victimized [and his] civil rights and

constitutional rights [were] violated.” (ECF 2, p. 5.) He alleges that he suffers from “mental

health injuries[,] . . . paranoia, depression, and a permanent nervous condition.” (Id. p. 6.) He

seeks $100,000,000 in damages.

                                           DISCUSSION

A.     The Eleventh Amendment

       The Court must dismiss Plaintiff’s claims under 42 U.S.C. § 1983 against the New York

State Department of Corrections and the New York State Division of Parole. “[A]s a general rule,

state governments may not be sued in federal court unless they have waived their Eleventh

Amendment immunity or unless Congress has abrogate[d] the states’ Eleventh Amendment

immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009) (internal quotation marks

and citation omitted, second alteration in original). This immunity shields States from claims for

money damages, injunctive relief, and retrospective declaratory relief. See Green v. Mansour,

474 U.S. 64, 72-74 (1985); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101-02

(1984). “[T]he immunity recognized by the Eleventh Amendment extends beyond the states

themselves to state agents and state instrumentalities that are, effectively, arms of a state.”


                                                  2
Gollomp, 568 F.3d at 366 (internal quotation marks and citation omitted). In 2011, the New York

State Department of Correctional Services and the New York State Division of Parole merged to

become the New York State Department of Corrections and Community Supervision

(“DOCCS”). See Warren v. Pataki, 823 F.3d 125, 133-34 n.4 (2d Cir. 2016). “DOCCS, as an arm

of the state, stands in the same position as the State of New York.” White v. New York, No. 19-

CV-0543, 2019 WL 2578270, at *1 (S.D.N.Y. June 24, 2019).

       Congress has not abrogated the States’ immunity for claims under § 1983. See Dube v.

State Univ. of N.Y., 900 F.2d 587, 594 (2d Cir. 1990). And the State of New York has not waived

its immunity to suit in federal court. See Trotman v. Palisades Interstate Park Comm’n, 557 F.2d

35, 40 (2d Cir. 1977). The Court therefore dismisses Plaintiff’s § 1983 claims against the

defendants as frivolous under the doctrine of Eleventh Amendment immunity. See 28 U.S.C.

§ 1915(e)(2)(B)(i), (iii); Montero v. Travis, 171 F.3d 757, 760 (2d Cir. 1999) (“A complaint will

be dismissed as ‘frivolous’ when ‘it is clear that the defendants are immune from suit.’” (quoting

Neitzke v. Williams, 490 U.S. 319, 327 (1989))).

B.     State-law claims

       A district court may decline to exercise supplemental jurisdiction over state-law claims

when it “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

Generally, “when the federal-law claims have dropped out of the lawsuit in its early stages and

only state-law claims remain, the federal court should decline the exercise of jurisdiction . . . .”

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988) (footnote omitted). Having dismissed

the claims over which the Court has original jurisdiction, the Court declines to exercise its

supplemental jurisdiction over any state-law claims Plaintiff may be asserting. See Kolari v. New

York-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006) (“Subsection (c) of § 1367 ‘confirms

the discretionary nature of supplemental jurisdiction by enumerating the circumstances in which


                                                   3
district courts can refuse its exercise.’” (quoting City of Chicago v. Int’l Coll. of Surgeons, 522

U.S. 156, 173 (1997))).

C.     Leave to amend

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

                                          CONCLUSION

       The Court directs the Clerk of Court to assign this matter to my docket, mail a copy of

this order to Plaintiff, and note service on the docket. The Court dismisses this action. The Court

dismisses Plaintiff claims under 42 U.S.C. § 1983 as frivolous and for seeking monetary relief

from defendants that are immune to such relief. 28 U.S.C. § 1915(e)(2)(B)(i), (iii). The Court

declines to consider Plaintiff’s state-law claims. 28 U.S.C. § 1367(c)(3).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Court also directs the Clerk of Court to docket this order as a “written opinion”

within the meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    October 4, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  4
